AFFIRM; Opinion issued September 28, 2012




                                                 In The
                                  Qtnitrt nf              ipitl
                          FiftIi Uhitrirt Uf                      It   th111E
                                         No. 05-11-00666-CR
                                         No. 05-1 1-00667-CR


                         1IRANDON DEVON RICHARDSON, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee


                       On Appeal from the 292nd Judicial District Court
                                     1)allas Count, Texas
                       Trial Court Cause Nos. F09-14744-V, F09-14745-V


                               MEMORANDUM OPINION
                             Before Justices Bridges, Richter, and Lang
                                    Opinion By Justice Bridges

        Brandon Devon Richardson waived ajury and pleaded guilty to aggravated kidnapping and

aggravated robbery with a deadly weapon, a firearm. The trial court assessed punishment at five and

fifteen years’ imprisonment, respectively. In two issues, appellant contends the trial court abused

its discretion by making a deadly weapon finding in each case. We affirm. The background of the

case and the evidence admitted at trial are well known to the parties. and we therefore limit recitation

of the facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate Procedure

47.4 because the law to be applied in the case is well settled.

       Appellant argues the trial court erred by including deadly weapon findings in the judgments
 because there was no evidence he possessed or used a weapon during the commission of the

 ofienses. the trial court did not make deadly weapon findings at the time it sentenced appellant, and

the trial court did not enter deadly weapon findings on its docket sheets. The State responds the trial

court did not err or abuse its discretion by including deadly weapon findings because the record

contains sufficient evidence to support such findings.

        When a defendant pleads guilty or nob        contendere, the State must introduce sufficient

evidence into the record to support the plea and show the defendant is guilty, and said evidence shall

be accepted b the court asthe basis for its judgment. See TE747 S.W.2d 789, 792-93 (Tex. Crim. App. 1988). We will

affirm the trial court’s judgment if the evidence introduced embraces every essential element of the

offense charged and is sufficient to establish a defendant’s guilt. See Stone v. State. 91 9 S.W.2d 424,

427 (Tex. Crim. App. 1996).

        The aggravated kidnapping indictment alleged appellant intentionally or knowingly abducted

another person; the aggravated robbery indictment alleged appellant intentionally or knowingly,

while in the course of committing theft of property. threatened and placed another in fear of

imminent bodily injury or death.     Each indictment alleged appellant used or exhibited a deadly

weapon. a firearm. during the commission of the offense. See TEN. PENAL CODE ANN.
                                                                                          § 20.04(b).
29.02(a)(2), 29,03(a)(2) (West 2011). A deadly weapon means a firearm or anything that in the

manner of its use or intended use is capable of causing death or serious bodily injury. TEN. PENAL

CODE   § I.07(a)(17). Appellant’s judicial confessions that he committed the offenses as alleged in
the indictments were admitted into evidence. See Pitis v. State, 916 S.W.2d 507. 510 (Tex. Crim.

App. 1996) (it is well settled that a judicial confession, standing alone, is sufficient to sustain a

conviction upon a guilty plea).
       We conclude the trial   court   did not abuse its discretion by entering an aitirmative deadly

weapon finding in the judgments. We overrule appellant’s points of error.

       We affirm the trial court’s judgments.



                                                        /
                                                         -)/
                                                       DAVID L. BRIDGES
                                                       JUSTICE

Do Not Publish
Tax. R. App. P. 47
1 10666F.U05
                                   (!r’urt nf \ppiati
                       Fift1i 3iitrirt nf ixui            Ltt   htthui

                                       JUDGMENT
BRANDON DEVON RICHARDSON,                          Appeal from the 292nd Judicial District
Appellant                                          Court of Dallas County. Texas. (Tr.Ct.No.
                                                   F09- 1 4744-V).
No. 05-1 1-00666-CR                                Opinion delivered by Justice Bridges,
                                                   Justices Richter and Lang participating.
THE STATE OF TEXAS. Appellee

       Based on the Court’s opinion of this date. the judgment of the trial court is AFFIRMED.



Judgment entered September 28. 2012.




                                                  DAVID L. BRIDGES
                                                  JUSTICE
                                nurt uf Appit1
                       Fift1i t1itrirt uf ixui tt Ja11w

                                       JUDGMENT
BRANDC)N DEVON RICHARDSON.                         Appeal from the 292nd Judicial District
Appellant                                          Court of Dallas County, Texas, (Tr.Ct.No.
                                                   F09-1 4745-V).
No. 05-1 1-00667-CR          V.                    Opinion delivered by Justice Bridges.
                                                   Justices Richter and Lang participating.
THE STATE OF TEXAS. Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFiRMED.



Judgment entered September 28, 2012.




                                                  I)AVID I... 13R.IDGES
                                                  J1iSTIC F